DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed September 29, 2021.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.

Status of Claims
2.	Claims 1-18 and 20 are pending and currently under consideration for patentability.
	Claim 19 is canceled as of the September 29, 2021 claim amendment.

Response to Arguments
3.	Applicant’s arguments, see pages 11-23, filed September 29, 2021, with respect to the rejection of claims 1-17 and 20 have been fully considered and are persuasive.  The rejection of claims 1-17 and 20 has been withdrawn, and these claims have been subsequently deemed allowable over the prior art of record, below. 
Applicant's arguments filed September 29, 2021, regarding the most recent rejection of claim 18 has been fully considered but they are not persuasive. Applicant equates each recitation of means plus function from claim 18 to explicitly claimed structure and function recited in claims 1 and 20, however, this is improper.  For example, applicant argues that “means for generating a vacuum force” from claim 18 fully encompasses “the portable vacuum portion, said portable vacuum portion being configured to be In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Accordingly, the rejection of claim 18 is maintained in view of Carava (US PGPUB 2004/0073144).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 3-5 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to require “a manual hand pump… configured to be operable for generating the vacuum force.”  A manual hand pump does not require a power source, since it is manually actuated; however, claims 3-5 (which depend from claim 1) call for “a portable power source,” that is “a direct current source,” specifically “a battery or a rechargeable battery pack.”  The specification, as originally filed fails to provide support for a 
	Claims 6-7 are rejected for depending from claim 5.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 requires “an apparatus consisting of: means for generating a vacuum force; [and] means for manually generating the vacuum force.” However, it is unclear as to whether applicant is claiming two separate means for generating vacuum force, or if both means for generating vacuum force are referring to the same structure.  There does not appear to be any disclosed apparatus embodiments within the specification, as originally filed, which includes two separate means for generating vacuum where one of the means for generating the vacuum force is done manually.  Accordingly, for the purpose of examination, the apparatus will only have one means for generating a vacuum force, and it will be through manual generation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carava (US PGPUB 2004/0073144).

7.	With regard to claim 18, Carava discloses Carava discloses an apparatus (2; abstract) consisting essentially of: means (suction supply and control unit, 4) for manually generating a vacuum force ([0005]; [0025]); means for reducing a pressure (diaphragm/bellows pump; [0025]) within a vacuum portion (4) of 
Carava fails to explicitly disclose that the carrying means (20) is transparent, wherein said transparent tube implement is configured to enable viewing of the debris passing through the tube implement and is operable for visually detecting clogging inside said transparent tube element.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing disclosed by Carava to be transparent, in order to utilize tubing that is well-known in the art and allows viewing of contents being aspirated, in order to make sure that no bleeding or clogging of the tubing has occurred from excessive suction strength or any other unwanted condition during treatment.

Allowable Subject Matter
8.	Claim 20 is allowed over the prior art of record.
	Claims 1, 2 and 8-17 are allowable over the prior art of record; however, there are outstanding 35 USC § 112(a) rejections to dependent claims 3-7 which will need to be resolved prior to issuing any allowance.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781